Name: Commission Regulation (EEC) No 1220/84 of 30 April 1984 on the classification of goods under subheadings 70.14 A I and 70.19 A I a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: organisation of transport;  tariff policy;  chemistry;  electronics and electrical engineering
 Date Published: nan

 Avis juridique important|31984R1220Commission Regulation (EEC) No 1220/84 of 30 April 1984 on the classification of goods under subheadings 70.14 A I and 70.19 A I a) of the Common Customs Tariff Official Journal L 117 , 03/05/1984 P. 0020 - 0022 Finnish special edition: Chapter 2 Volume 4 P. 0036 Spanish special edition: Chapter 02 Volume 10 P. 0225 Swedish special edition: Chapter 2 Volume 4 P. 0036 Portuguese special edition Chapter 02 Volume 10 P. 0225 *****COMMISSION REGULATION (EEC) No 1220/84 of 30 April 1984 on the classification of goods under subheadings 70.14 A I and 70.19 A I a) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of the following goods: 1. Colourless glass rosettes ('strass'), octagonal (about 14 mm diameter), cut and polished, mechanically, and having several facets on both sides, fully pierced symmetrically in two places near the edge; they are normally mounted on electrical lighting fittings; 2. Colourless glass pendants ('strass'), oval (e.g. about 50 Ã  29 mm), cut and polished, mechanically, and having many facets on both sides, fully pierced near the apex; they are normally mounted on electrical lighting fittings; 3. Colourless glass balls ('strass') (about 30 mm diameter), cut and polished, mechanically, and having many facets fitted with small, metal attachment hooks; they are normally mounted on electrical lighting fittings; 4. Colourless glass beads ('strass') (about 10 mm diameter), cut and polished, mechanically, and having several facets, fully pierced along a central axis; they are normally used in the manufacture of imitation jewellery; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 1018/84 (3), refers to 'illuminating glassware, signalling glassware and optical elements of glass, not optically worked nor of optical glass', under heading No 70.14 and inter alia to 'glass beads' and 'similar fancy or decorative glass smallwares, and articles of glassware made therefrom', under heading No 70.19; whereas, for the classification of the goods in question, the abovementioned headings can be considered; Whereas the nature (colourless glass) of the goods set out in 1, 2 and 3, and their appearance (special shape, pierced for the attachment of hooks) indicate that their main use is in the manufacture of electrical lighting fittings, whilst their use in the manufacture of imitation jewellery is of only secondary importance; whereas the goods set out in 4 are of the kind described in Explanatory Note 70.19 to the Common Customs Tariff nomenclature; Whereas, consequently, the goods set out in 1, 2 and 3 are not to be classified under heading No 70.19 but must be classified under heading No 70.14 (subheading 70.14 A I of the Common Customs Tariff) and, conversely, the goods set out in 4 are not to be included in heading No 70.14 but must be included in heading No 70.19 (subheading 70.19 A I a)) of the Common Customs Tariff); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The goods set out below shall be classified under their corresponding subheadings of the Common Customs Tariff as indicated hereafter: 1.2 // 1. Colourless glass rosettes ('strass'), octagonal (about 14 mm diameter), cut and polished, mechanically, and having several facets on both sides, fully pierced symmetrically in two places near the edge; they are normally mounted on electrical lighting fittings. // 70.14 Illuminating glassware, signalling glassware and optical elements of glass, not optically worked nor of optical glass: A. Articles for electrical lighting fittings: I. Facetted glass, plates, balls, pear-shaped drops, flower-shaped pieces, pendants and similar articles for trimming chandeliers. // 2. Colourless glass pendants ('strass'), oval (e.g. about 50 Ã  29 mm), cut and polished, mechanically, and having several facets on both sides, fully pierced near the apex; they are normally mounted on electrical lighting fittings. // 70.14 Illuminating glassware, signalling glassware and optical elements of glass, not optically worked nor of optical glass: A. Articles for electrical lighting fittings: I. Facetted glass, plates, balls, pear-shaped drops, flower-shaped pieces, pendants and similar articles for trimming chandeliers. // 3. Colourless glass balls ('strass'), (about 30 mm diameter), cut and polished, mechanically, and having many facets fitted with small, metal attachment hooks; they are normally mounted on electrical lighting fittings. // 70.14 Illuminating glassware, signalling glassware and optical elements of glass, not optically worked nor of optical glass: A. Articles for electrical lighting fittings: I. Facetted glass, plates, balls, pear-shaped drops, flower-shaped pieces, pendants and similar articles for trimming chandeliers. // 4. Colourless glass beads ('strass') (about 10 mm diameter), cut and polished, mechanically, and having many facets, fully pierced along a central axis; they are normally used in the manufacture of imitation jewellery. // 70.19 Glass beads, imitation pearls, imitation precious and semi-precious stones, fragments and chippings, and similar fancy or decorative glass smallwares, and articles of glassware made therefrom; glass cubes and small glass plates, whether or not on a backing, for mosaics and similar decorative purposes; artificial eyes of glass, including those for toys but excluding those for wear by humans; ornaments and other fancy articles of lamp-worked glass; glass grains: A. Glass beads, imitation pearls, imitation precious and semi-precious stones, and similar fancy or decorative glass smallwares, not mounted, set or strung, but including ungraded goods temporarily strung for convenience of transport; glass grains: I. Glass beads: a) Cut and mechanically polished. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 107, 19. 4. 1984, p. 1.